Citation Nr: 1533759	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-31 312	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Chapter 30 educational assistance benefits in the amount of $1,496.43.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in St. Louis, Missouri which granted a partial waiver of an overpayment of Chapter 30 educational assistance benefits in the amount of $1,200.00, and denied a waiver of the $1496.43 balance.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1984 to August 1984 and from July 1986 to June 2009.

2.	On August 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


